Citation Nr: 0528881	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to July 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 
decision by the Newark Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen a claim of 
service connection for a bilateral foot disorder.  
Subsequently, the RO obtained additional evidence pertinent 
to the veteran's claim, and in July 2004 the RO reopened the 
claim of service connection for a bilateral foot disorder and 
denied it on the merits.  (The Board has characterized the 
issue in this case to reflect that there was a prior final 
decision on the claim.)  In September 2005, the veteran 
appeared at a Travel Board hearing at the RO before the 
undersigned.  The Board granted his motion (presented orally 
at the hearing) to advance the appeal on the Board's docket.  


FINDINGS OF FACT

1.  By an unappealed rating decision in October 1960, the RO 
denied the veteran's claim of service connection for a 
bilateral foot disorder essentially on the basis that any 
then-current foot disorder was not shown to have been 
incurred or aggravated in service.  

2.  Evidence received since the October 1960 rating decision 
bears directly and substantially on the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  By a preponderance, the evidence shows that any current 
bilateral foot disorder was not incurred or aggravated in 
service.  






CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1960 rating decision 
is new and material, and the claim of service connection for 
a bilateral foot disorder may be, and is, reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in April 2003 (prior to 
the decision appealed) correspondence from the RO.  He was 
notified (in the May 2003 decision now on appeal, in a 
statement of the case (SOC) issued in July 2004, and in a 
supplemental SOC (SSOC) issued in March 2005) of everything 
required.  Specifically, the April 2003 correspondence 
informed the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  

Regarding content of notice, the May 2003 decision, and the 
SOC and the SSOC, informed the veteran of what the evidence 
showed and why the claim was denied.  He was advised by the 
April 2003 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The correspondence 
expressly defined "new and material evidence," and what 
information or evidence VA needed from him.  Furthermore, the 
correspondence and the July 2004 SOC advised the veteran of 
what the evidence must show to establish service connection 
for a bilateral foot disorder.  While he was not advised 
verbatim to submit everything he had pertaining to his claim, 
the RO expressly asked him to "tell [VA] about any 
additional evidence or information that you want us to try 
and get for you," and he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  (See April 
1, 2003 letter).  Essentially, this was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  A 
Decision Review Officer reviewed the claim de novo (see July 
2004 SOC).  In a March 2005 memorandum, the veteran's 
representative reported that the veteran "indicated that he 
has no further evidence to submit . . . ."  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


Background

Essentially, the veteran contends that service connection is 
warranted for a bilateral foot disorder because he sustained 
an injury to both feet in service that has resulted in a 
bilateral foot disorder.  He reports that both his feet were 
injured during service when a cauldron fell on his feet while 
he was working in a kitchen, and alleges that he continues to 
suffer from a chronic bilateral foot disorder as a result of 
the injury in service.  

In an October 1960 rating decision, the RO denied service 
connection for a bilateral foot disorder, finding that a 
current foot disorder was not shown to have been incurred or 
aggravated in service.  Specifically, the RO denied service 
connection for neuroma of the left foot as there was no 
evidence of such condition until approximately seven years 
after the veteran's separation from service.  Service 
connection for a right ingrown toenail, claimed as a right 
foot deformity, was denied because excision of an ingrown 
toenail (shown in service) was acute and resolved during 
service.  

Evidence of record at the time of the October 1960 rating 
decision included service medical records, including a 
January 31, 1951, report of examination on the veteran's 
enlistment which is negative for clinical findings or 
complaints of any abnormality of the feet.  A February 13, 
1951, clinical record show diagnosis of unguis incarnatus of 
the right great toe.  An examiner reported that the veteran 
had an ingrown toenail for the "past year - excised several 
times - aggravated by marching in boots."  The clinic record 
indicates that a complete physical examination was negative 
except for an ingrown toenail.  The veteran was admitted for 
excision of the ingrown toenail in February 1951.  The 
remainder of the service medical records are negative for 
other clinical findings or diagnosis of a foot problem.  In a 
July 1952 report of medical history on his separation from 
service, the veteran answered "yes" when asked if he ever 
had "foot trouble."  A contemporaneous report of 
examination, however, is negative for diagnosis of any type 
of foot disorder, and clinical evaluation of the veteran's 
feet was normal.  A November 1953 report of reserve status 
examination is likewise negative for diagnosis of any type of 
foot disorder, and shows that clinical evaluation of the 
veteran's feet was normal.

On VA examination in April 1960, the veteran reported that he 
underwent surgery on his left foot to remove a "nerve 
tumor."  He complained of aching and pain in both feet.  
Examination revealed that the veteran could stand on his 
right foot normally, but refused to stand on the left foot 
due to pain.  A healed and unremarkable scar was noted on the 
dorsal surface of the left foot between the first and second 
metatarsals.  The second toe of the left foot overlapped the 
third toe.  Manipulation of the joints of both feet did not 
cause pain or muscle spasm.  X-rays showed that the 2nd 
metatarsal of the left foot was abnormally short, but were 
otherwise negative for any significant abnormality.  The 
diagnosis was postoperative residuals for removal of neuroma.  

Evidence received subsequent to the October 1960 rating 
decision is as follows:  

*	An April 1959 report from a private medical facility 
indicating that the veteran was hospitalized at the 
facility in April 1959 after diagnosis of plantar 
neuroma of the left foot with persistent metatarsalgia 
of the 2nd toe.  He underwent surgery that included 
excision of left foot neuroma and shortening of the 
second metatarsal.  The hospitalization report is 
negative for any reference to the veteran's service or 
an injury to either foot in service.  

*	A May 1991 VA orthopedic examination report showing that 
the veteran reported a left foot injury in service.  
Examination revealed a healed scar at the first web 
space of the left foot, and that the second toe on the 
left foot overlapped the third toe.  History of 
subungual hematoma was noted, and the diagnosis, in 
pertinent part, was residuals of release of subungual 
hematoma of the left great toe, without complications or 
sequelae; and overlapping of the second toe of the left 
foot.  

*	A May 1991 letter from a private physician who reported 
that he was treating the veteran for severe pain in the 
hips, knees, and lower back.  The physician noted that 
the veteran was under the care of another physician 
because of chronic foot problems.  In his letter, the 
physician reported that the veteran related all his foot 
problems to an injury he sustained during service, when 
a large cauldron fell on his left foot while he was 
working in a kitchen.  The veteran recalled that he was 
in severe pain, and he was taken to a medical facility 
where subdural hematoma was diagnosed.  The veteran 
reported that blood was drained from the wound, and that 
he was advised to have X-rays taken and possibly have a 
nail removed.  He told the private physician that he 
received subsequent follow-up treatment for several 
weeks, during which time the pain gradually lessened, 
but that he has had continual left foot pain since the 
injury.  In the May 1991 letter, the private physician 
stated, "[i]t is my opinion that all the symptoms that 
[the veteran] is suffering from now in his lower back 
and both legs and both feet all arose from the injury 
that he sustained while working as a member of the 
Untied states Air Force."  

*	A copy of a February 1993 Social Security Administration 
(SSA) administrative decision, wherein it was determined 
that the veteran was "disabled," as that term is 
defined by SSA regulations, due to the following 
impairments:  osteoarthritis, lumbar strain, peripheral 
neuropathy, residuals of a neuroma on one foot, post 
surgical ulcer disease with severe gastric erosions, and 
residuals of a gastrectomy.  

*	A 1999 billing statement for a private medical facility 
showing diagnoses of metatarsalgia and degenerative 
joint disease of the right knee.  

*	VA outpatient records dated from February 2000 to 
February 2001 showing that the veteran was treated for 
numerous health problems, including hypothyroidism, 
rhinitis, hypertension, hemorrhoids, rectal polyps, and 
osteoarthritis of the left knee.  A February 2001 
clinical record shows complaints of pain on the balls of 
both feet.  The veteran reported a history of neuroma 
surgery on both feet.  A diagnosis of metatarsalgia 
secondary to fat pad atrophy is shown.  

*	A undated written statement from the veteran's spouse, 
who reported that the veteran's foot problems began in 
service and were caused by the shoes he was issued 
during basic training.  She reported that medical 
personnel in service had wanted to "pull his nails out 
but he refused."  She stated that the foot problems 
remained after the veteran's separation from service, 
and that postservice private physicians had diagnosed 
"a metatarsal problem in both feet that was caused by 
[the] shoes he wore in the service."  In a December 
2002 written statement, the veteran reported that many 
physicians had treated him for foot disorders since 
service, including surgical procedures on both feet.  

*	Private medical records dated from July 2002 to June 
2004 showing a diagnosis of plantar fascitis related to 
orthotics.  

*	Additional VA outpatient records dated through February 
2005, wherein a history of neuroma in both feet, in 1957 
and 1990, is reported.  The records also show that the 
veteran saw a podiatrist for nail care.  

*	The September 2005 hearing transcript.  The veteran 
testified that he sought treatment for bilateral foot 
disorders almost immediately after service, including 
treatment of ingrown toenails by a chiropodist.  He 
contended that the ingrown toenails were caused by the 
shoes he was issued for basic training.  He also 
recalled the surgery he underwent for neuroma removal on 
the left foot, and he indicated that the surgery 
occurred in 1956 or 1957.  

Legal Criteria and Analysis - New and Material Evidence

As noted above, the veteran's claim of entitlement to service 
connection for a bilateral foot disorder was initially denied 
by the RO in October 1960.  He was properly notified of that 
decision and of his appellate rights, and did not appeal the 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Evidence received since the October 1960 rating decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for a bilateral foot disorder.  
The claim was denied previously by the RO based on a finding 
that there was no evidence that any foot disorder diagnosed 
subsequent to the veteran's military service was related to 
service.  Now there is additional competent (medical) 
evidence (most notably, a May 1991 written statement by a 
private physician) suggesting that the veteran suffers from 
chronic bilateral foot pain that is related to injuries to 
both feet allegedly sustained in service.  That evidence is 
sufficient to reopen the claim of service connection for a 
bilateral foot disorder, as it contributes to a more complete 
picture of the circumstances surrounding the origin and 
nature of that disability.  See Hodge, 155 F.3d at 1363.  
This evidence bears directly on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Thus it is new and material, and the 
claim may be, and is, reopened.

De Novo Review

At the outset, the Board finds that the veteran is not 
prejudiced by its proceeding to de novo review.  As the RO 
had already reopened the claim and denied it on de novo 
review, remanding it for RO de novo review would be 
pointless.

As was noted above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service, and may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Furthermore, to prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson, supra.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

The record clearly shows that the veteran was treated for an 
ingrown toenail of the large great toe during service.  
However, the medical evidence also shows that the single 
episode of unguis incarnatus of the right great toe in 
service was acute, and resolved before his separation from 
service, and does not report a cauldron falling on the left 
foot injury with residuals as described by the veteran.  The 
July 1952 examination on the veteran's separation from 
service was negative for complaints or diagnosis of any type 
of foot abnormality.  Postservice medical records first show 
a diagnosis of a foot disorder (plantar neuroma of the left 
foot with metatarsalgia of the 2nd toe) in April 1959, nearly 
7 years postservice.  Thus, while it is clear the veteran has 
had a variety of bilateral foot disorders, there is no 
competent evidence that he suffered from any foot disorder 
other than an acute episode of an ingrown toenail in service, 
and there is no competent evidence relating any current foot 
condition to his active service or any injury or disease 
therein.  
Regarding a nexus between a current disorder of either foot 
and the veteran's service, the only opinion as to such a 
nexus is in May 1991 correspondence from a private physician.  
However, that medical opinion is not shown to be based on 
thorough knowledge of the veteran's medical history as would 
be established by review of the claims file, but was premised 
on an inaccurate history provided by the veteran that the 
physician accepted as reliable.  The May 1991 physician 
opined that "the symptoms that [the veteran] is suffering 
from now in . . . both feet all arose from the injury that he 
sustained while working as a member of the Untied states Air 
Force."  [The service medical records are entirely negative 
for any foot injury/disorder other than an ingrown toenail in 
1951].  A physician's opinion based on an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458 (1993).  The conclusion reached by the private physician 
in May 1991 is factually inconsistent with the record, is not 
based on a review of the veteran's service medical records 
and claims folder, and is based essentially on inaccurate 
history provided by the veteran; thus the Board finds it not 
persuasive.  

The statements and contentions of the veteran and his spouse 
regarding a nexus between the current diagnoses of foot 
disorders and service are competent evidence to the extent 
that they can describe what he experienced during and 
subsequent to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, their assertions regarding a 
relationship between any current bilateral foot disorder and 
service (i.e., that the current foot problems are due to ill-
fitting shoes he wore in basic training) cannot establish 
that a bilateral foot disorder was incurred or aggravated by 
service.  As laypersons, they are not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Id.  

Without competent evidence of a nexus between a current foot 
disorder and service, service connection for a bilateral foot 
disorder is not warranted.  See Hickson, 12 Vet. App. 247.  
The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against the claim.  



ORDER

The claim of service connection for a bilateral foot disorder 
is reopened, and service connection for a bilateral foot 
disorder is denied on de novo review.  



	                        
____________________________________________
	GEORGE R. SENYK  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


